Title: From Thomas Jefferson to J. P. P. Derieux, 1 September 1803
From: Jefferson, Thomas
To: Derieux, J. P. P.


          
            
              Dear Sir
            
            Monticello Sep. 1. 03.
          
          Immediately on the reciept of your letter from New York, I inclosed it to mr Madison to whom the subject of it belonged, in order that he might be able to answer it without any delay. as I presumed you would immediately [set out] from Washington on reciept of his letter, I thought it unsafe to send your certificate there, & detained it the rather as I hoped you would do us the favor of calling here on your way up the country when I could deliver the certificate into your own hands. I now, however according to your desire, inclose it to you with directions to mr Wagner if you are gone, to return it to myself to be forwarded by post. after congratulating you on your safe return & renewing my hopes of seeing you here on your way, I tender you my salutations & assurances of esteem.
          
            
              Th: Jefferson
            
          
        